     Case 1:20-cv-01631-DAD-JLT Document 13 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN ELDON SAYLOR,                              Case No. 1:20-cv-01631-DAD-JLT (PC)

12                       Plaintiff,                    ORDER DENYING MOTION FOR
                                                       MISCELLANEOUS RELIEF
13           v.
                                                       (Doc. 12)
14    TORRES, et al.,
15                       Defendants.
16

17          On February 1, 2021, Plaintiff filed a document titled, “Request for Motion to Enter
18   Subscription of the Complaint.” (Doc. 12.) It is unclear what relief Plaintiff is seeking. To the
19   extent Plaintiff seeks to verify his complaint, it is unnecessary. He already signed his complaint
20   under penalty of perjury. (Doc. 1 at 6.) To the extent Plaintiff seeks to move forward with this
21   case, the Court advises him that it must first screen the complaint. As stated in the Court’s First
22   Informational Order, because Plaintiff is incarcerated and seeks relief against governmental
23   entities or employees, his complaint is subject to screening pursuant to 28 U.S.C. § 1915A. (Doc.
24   3 at 3.) The Court will screen the complaint in due course.
25   ///
26   ///

27   ///

28   ///
     Case 1:20-cv-01631-DAD-JLT Document 13 Filed 02/03/21 Page 2 of 2


 1          Lastly, to the extent Plaintiff seeks to submit evidence in support of his complaint, the

 2   Court advises him that it does “not serve as a repository for evidence.” (Id.) Plaintiff should not

 3   file evidence with the Court, unless it is necessary to do so in connection with a motion, trial, or a

 4   court order. Evidence improperly submitted to the Court may be stricken or returned without

 5   notice. Accordingly, Plaintiff’s motion is DENIED.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     February 2, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
